Citation Nr: 0935830	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an ocular 
cicatricial pemphigoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 
1962 to April 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  

The issue of entitlement to service connection for an ocular 
cicatricial pemphigoid addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not suffer from tinnitus during service, nor 
is current tinnitus related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the July 2006 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the July 2006 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran how VA establishes a 
disability rating and effective date, in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the January 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Veteran has presented competent evidence 
that he currently suffers from tinnitus.  A VA treatment 
record from November 2006 provides a medical diagnosis of 
constant, bilateral tinnitus.  

However, while the Veteran has presented a current diagnosis 
of tinnitus, a preponderance of the competent evidence is 
against a finding that the Veteran's tinnitus is related to 
his active duty service.  

Although the Veteran was likely exposed to loud noises from 
working near airplanes during service, his service treatment 
records are negative for tinnitus-related complaints.  In 
fact, the medical evidence is devoid of any diagnosis of 
tinnitus until November 2006, more than forty years after the 
Veteran's separation from active duty.

Further, the Board notes the inconsistency of the Veteran's 
own statements regarding the onset date of his tinnitus.  At 
his March 2009 hearing, the Veteran stated that his tinnitus 
began while he was in service.  However, at his November 2006 
VA examination, the Veteran stated that his tinnitus did not 
begin until 2003.  The Veteran contended at his hearing that 
his statements to the November 2006 VA examiner regarding the 
onset date of his tinnitus were the result of a 
misunderstanding of the examiner's question, and that he has 
actually suffered from tinnitus since service.  However, in 
weighing the statements, the Board finds the Veteran's 
statement to his November 2006 VA examiner to be much more 
credible.  Primarily, the Board notes that the Veteran did 
not assert that his tinnitus began in service until after his 
claim was denied in part because he had originally stated 
that his tinnitus did not begin until many years after 
service.  Further, the Board notes that the Veteran has never 
sought treatment for his tinnitus.  This evidence weighs 
heavily against the Veteran's claim.

Finally, the Board notes that there is no competent medical 
evidence relating the Veteran's tinnitus to his active duty 
service.  The Veteran's November 2006 VA examiner opined that 
the Veteran's tinnitus is not caused by or a result of his 
military service.  The examiner noted that the Veteran's 
claims file was negative for evidence of tinnitus in service 
and that, by his own report, the Veteran's tinnitus did not 
begin until 2003.

The Board acknowledges the Veteran's opinion that his 
tinnitus is related to his active duty service.  However, as 
a layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Although competent 
evidence demonstrates that he currently suffers from 
tinnitus, there is no competent and credible evidence 
demonstrating a link between his tinnitus and his active 
service.  Since a preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claim for service connection 
for an ocular cicatricial pemphigoid, the Board finds that a 
remand is warranted for a new medical examination.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate. An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that the Veteran's December 
2006 VA examination was inadequate.  Although the examiner 
provided an opinion that the Veteran's 
ocular cicatricial pemphigoid is not related to his service-
connected diabetes mellitus, the Board notes that the Veteran 
has never contended that his ocular cicatricial pemphigoid is 
related to his diabetes.  Rather, the Veteran has asserted 
that his ocular cicatricial pemphigoid is a result of 
exposure to contaminated drinking water and/or radiation 
during service.  Although it appears that the Veteran's VA 
examiner intended to seek opinions regarding these possible 
causes, there is no record of such opinions being given.  
Thus, remand is warranted for a new medical exam to determine 
the etiology of the Veteran's ocular cicatricial pemphigoid.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his ocular 
cicatricial pemphigoid.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's ocular cicatricial 
pemphigoid is related to his active duty 
service, including exposure to 
contaminated water and/or radiation.  A 
detailed rationale should be provided for 
all opinions.  If a determination cannot 
be made on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought. Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


